Citation Nr: 1020453	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than September 12, 
2008, for a grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1941 until November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2009 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Salt Lake 
City, Utah, which granted an increase in rating for bilateral 
hearing loss to 30 percent and assigned an effective date of 
February 26, 2009.  In a September 2009 rating decision, the 
RO granted an earlier effective date of September 12, 2008, 
for the award of a 30 percent rating for bilateral hearing 
loss.  The Veteran continues his appeal, requesting that an 
effective date of the date of discharge from service be 
awarded.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran separated from active service in November 
1945; he did not file a claim of entitlement to service 
connection for bilateral hearing loss within 1 year of 
discharge.

3.  In a November 1974 decision, the RO granted service 
connection for right ear hearing loss and a noncompensable 
rating was assigned.  The November 1974 decision is final.

4.  In a June 1999 decision, the RO granted service 
connection for bilateral hearing loss and a noncompensable 
rating was assigned.  The June 1999 decision is final.

5.  The Veteran submitted his current request for an increase 
in rating for bilateral hearing loss On February 26, 2009. 


6.  A VA outpatient treatment record dated September 12, 
2008, is the earliest date within one year of the Veteran 
filing his February 2009 claim upon which it is factually 
ascertainable that he experienced an increase in the severity 
of his bilateral hearing loss disability. 


CONCLUSION OF LAW

Criteria for an effective date prior to September 12, 2008, 
for the increase in rating to 30 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated March 2009, sent prior to the initial 
adjudication of the claim for an increased rating, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to an 
increased rating for bilateral hearing loss, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additional notice of the five elements of a 
service-connection claim, including the assignment of 
effective dates, was provided in March 2009 letter pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, 
the Board finds that VA has met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination and obtaining treatment 
records as to the severity of his disability.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  The Board notes that the Veteran 
requested a personal hearing in September 2009.  A hearing 
was scheduled in March 2010, but the Veteran did not report 
for that hearing or present evidence of good cause for his 
failure to attend the hearing.  As such, the Board finds that 
the Veteran does not have an outstanding request for a 
hearing and will not be prejudiced by the Board moving 
forward to a final adjudication at this time.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claim.

The Veteran contends that the effective date for the award of 
a 30 percent rating for his bilateral hearing loss should be 
earlier than September 12, 2008, because he has experienced 
hearing loss since his time in service.  He has not 
specifically identified any errors in previous adjudications, 
but here appeals the assignment of September 12, 2008, as the 
effective date for the grant of a 30 percent rating for 
bilateral hearing loss.  In order to fully explain to the 
Veteran why his claim must be denied, a review of his claim 
history is outlined.

The Veteran was first granted service connection for his 
hearing disability in November 1974.  The Veteran was granted 
noncompensable service connection for defective hearing in 
the right ear, effective November 14, 1945.  The Veteran was 
notified of this decision and did not appeal it.  As such, 
the rating decision became final in November 1946.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In June 1994, the 
Veteran raised a claim of increased evaluation for right ear 
hearing loss, but the Veteran's claim for a greater rating 
was denied as his pure tone threshold levels and percentage 
of speech recognition at the time did not warrant a 
compensable evaluation.

In October 1998, the Veteran submitted a claim requesting an 
increase in evaluation and service connection for both ears.  
In June 1999, the Veteran was granted service connection for 
hearing disability in the left ear.  The Veteran was granted 
noncompensable service connection for bilateral hearing loss, 
effective October 30, 1998.  The Veteran was notified of this 
decision and also did not appeal it.  As such, the rating 
decision became final in June 2000.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

On February 26, 2009, the RO received a claim from the 
Veteran where he sought an increased evaluation for his 
bilateral hearing loss.  The RO, by way of a May 2009 rating 
decision, granted a 30 percent evaluation for bilateral 
hearing loss, effective February 26, 2009.  The Veteran 
challenged the effective date assigned and the RO, in 
September 2009, determined that an effective date of 
September 12, 2008, the date of a VA treatment record noting 
bilateral ear problems, was in fact warranted for the 30 
percent evaluation.  

In September 2009, the Veteran's niece submitted a statement 
expressing that she had known the Veteran to be afflicted 
with hearing loss due to an injury he sustained during World 
War II.  The statement does not contain any information that 
could be deemed to be an informal claim or any information of 
an increase in severity of the hearing loss disability within 
one year of the date of receipt of the formal claim in 
February 2009.

38 C.F.R. § 3.400 states that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  In a claim for an increase in rating, the 
effective date for assignment shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date; otherwise, the date of the receipt of the 
claim is the appropriate effective date for assignment.  See 
38 C.F.R. § 3.400(o)(2).  If an application for benefits is 
received within one year of discharge or release from 
service, the effective date of an award of disability 
compensation shall be the day following the date of discharge 
or release from service. See 38 U.S.C.A. § 5110(b)(1).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim. 38 C.F.R. § 3.155(a).  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims-formal and informal-
for increased benefits and is requested to identify and act 
on informal claims for benefits.  Under certain 
circumstances, examination or hospitalization reports may be 
accepted as an informal claim for benefits under an existing 
law or for benefits under a liberalizing law, if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157. Specifically, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a VA examination or hospitalization report will be accepted 
as an informal claim for increased benefits. 38 C.F.R. § 
3.157(b)(1).

As pointed out above, and not disputed by the Veteran, he 
submitted his current claim on February 26, 2009.  As such, 
this is the date of the receipt of claim.  This date is not 
within one year of the Veteran's discharge from service.  
Consequently, the date of discharge from service is not an 
available effective date for assignment.

In order for an effective date earlier than February 26, 
2009, to be assigned, there must be evidence showing an 
increase in disability within one year of the receipt of the 
claim.  The medical evidence of record dated from February 
2008 forward shows that the Veteran presented for treatment 
on September 12, 2008, for cerumen removal and right ear 
canal impaction  This record does not reflect the actual 
criteria required for assignment of a 30 percent rating, but 
the RO generously interpreted it as showing an increase in 
disability as follow-up records showing treatment revealed 
that the Veteran had severe sloping to profound sensorineural 
hearing loss for the right ear and moderately-severe sloping 
to severe sensorineural hearing loss for the left ear.

The Board's review of the record shows that the earliest 
evidence of an increase in disability is the September 12, 
2008, treatment record as there is no other medical evidence 
reflecting complaints of or treatment for hearing loss 
problems dated between February 26, 2008, and September 12, 
2008.  The Veteran's subsequent assertions that he has had 
severe problems ever since service do not aid in determining 
if there was a date certain between February 2008 and 
February 2009 when he experienced an increase in 
symptomatology.  Additionally, the April 2009 VA examination 
report and June 2009 private examiner's report are not useful 
in determining a date upon which symptomatology increased, if 
at all, within one year of the date the Veteran submitted his 
claim in February 2009.  Therefore, because the Board can 
find no document which may be interpreted as an informal 
claim received prior to September 12, 2008, the Board must 
find that September 12, 2008, is the earliest date upon which 
it is factually ascertainable that the Veteran's bilateral 
hearing disability increased in severity.  Consequently, an 
effective date for the increase in rating to 30 percent 
cannot be assigned before September 12, 2008, based upon the 
Veteran's current claim.


ORDER

An effective date earlier than September 12, 2008, for the 
grant of a 30 percent rating for bilateral hearing loss is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


